DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 AND 10/26/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 ,13,  and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 recites “wherein an extinction coefficient per gram of the core shell quantum dot is greater than or equal to about 0.3, wherein an ultraviolet-visible absorption spectrum curve of the core shell quantum dot has a positive differential coefficient value at 450 nanometers, wherein the core shell quantum dot has a quantum efficiency of greater than or equal to about 80%”; this limitations are desired results and do not tell  the examiner what the structural relationship to achieve these limitations. Is there a certain amount of sulfur or selenium? Does the core have to be InP? For purposes of examination, it will be assumed that intrinsic to the structure InP/ZnSxSe1-x which is disclosed by (US2014/0001405 A1) in paragraphs π110, π114, π120 and claims 13-14 and US20180033856 discloses  InZnP/ZSeS in figure 3 and in paragraphs π13, π77, claim 4. 
Claims 2-4, 13, 23 are likewise rejected with the same reasoning as above; and will intrinsic to the claimed structure as disclosed by the references above.
Claims 5-12, 14-22, and 24 are rejected due to their dependency upon claim  1.
Claim 22 is rejected is indefinite as it is not clear if the recitation “  having at least one thiol group and an ene compound having a carbon-carbon unsaturated bond, a metal oxide particulate, or a combination thereof  ” requires the claimed device to include at least one of  thiol group and an ene compound having a carbon-carbon unsaturated bond and a metal oxide particulate   , or simply at least one of either   thiol group   or  an ene compound having a carbon-carbon unsaturated bond or a metal oxide particulate  .  The applicant is advised that, the use of the phrase “at least one of… and…” is a conjunctive list requiring at least one of each of the listed element; “at least one of… or…” must be used when the intended requirement is to define a structure having at least just one of the cited elements. See Superguide Corp. v DirecTV Enters., Inc., 358 F.3d 870 (69 UPQ2d 1865) (fed. Cir. 2004).  The applicant is further advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 22  as defining a device including at least one of either  thiol group  or an ene compound having a carbon-carbon unsaturated bond or a metal oxide particulate .
Claim 9  recites “wherein the core shell quantum dot has a mole ratio of zinc to indium” Claim 1 recites “optionally zinc”; the use of the word optionally sets the standard that Zinc does not necessarily have to be present.  However claim 9 sets the assumption that it is present. So the examiner is unclear as to what the applicant intended. For purposes of examination the examiner will assume no zinc needs to be present and claim 9 rendered moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2014/0001405 A1) (Guo, hereafter)
Regarding claim 1,  Guo discloses  a core shell quantum dot comprising: a semiconductor nanocrystal core comprising indium and phosphorus (π10) and optionally zinc, and a semiconductor nanocrystal shell disposed on the semiconductor nanocrystal core (InP/ZnSxSe1-x)  the semiconductor nanocrystal shell comprising zinc, selenium, and sulfur (π114, π120), wherein the core shell quantum dot does not comprise cadmium (π114, π120), wherein an extinction coefficient per gram of the core shell quantum dot is greater than or equal to about 0.3, wherein an ultraviolet-visible absorption spectrum curve of the core shell quantum dot has a positive differential coefficient value at 450 nanometers, wherein the core shell quantum dot has a quantum efficiency of greater than or equal to about 80% (see 112 rejection, considered to be intrinsic to the claimed structure), and wherein the core shell quantum dot is configured to emit green light upon excitation (π148-π153).
Regarding claims 2-4 and 13, these limitations as written are desire results and are considered intrinsic to the structure as  claimed above (see 112 rejection above).
Regarding claim 9,  since Zinc is not present as per claim 1, this claim is rendered moot (see 112 rejection).

Regarding claim 12,  Guo discloses wherein a maximum peak emission wavelength of the green light is greater than or equal to about 500 nanometers and less than or equal to about 530 nm (π32).
Regarding claim 14,  Guo discloses wherein the shell has a thickness of less than or equal to about 6 monolayers (π19).
Regarding claim 15,  Guo discloses wherein the shell comprises a first semiconductor nanocrystal shell disposed on the semiconductor nanocrystal core and comprising zinc, selenium, and sulfur, (ZnSxSe1-x) and a second semiconductor (ZnS) nanocrystal shell disposed on the first semiconductor nanocrystal shell and comprising zinc and sulfur (π19, InP/ZnSxSe1-x/ZnS).
Regarding claim 16,  Guo discloses wherein a thickness of the first semiconductor nanocrystal shell is less than or equal to about 4 monolayers (π19).
Regarding claim 18,  Guo discloses a thickness of the second semiconductor nanocrystal shell is less than or equal to about 1 nanometers (π129, ZnS=3.2angstroms= .32nm)
Regarding claim 19,  Guo discloses the first semiconductor nanocrystal shell (ZnSxSe1-x) is directly disposed on the semiconductor nanocrystal core (InP) and the second semiconductor nanocrystal shell (ZnS) is directly disposed on the first semiconductor nanocrystal shell.
Regarding claim 20,  Guo discloses the second semiconductor nanocrystal shell  (ZnS) is an outermost layer of the quantum dot.
Claims 1-8, 11, 15, 17, 21-24  are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US2018/003856 A1) (Kwon, hereafter)

    PNG
    media_image1.png
    449
    311
    media_image1.png
    Greyscale

Regarding claim 1, Kwon discloses a core shell quantum dot comprising: a semiconductor nanocrystal core comprising indium and phosphorus and optionally zinc, (1) and a semiconductor nanocrystal shell (2)disposed on the semiconductor nanocrystal core (1), the semiconductor nanocrystal shell (2) comprising zinc, selenium, and sulfur, wherein the core shell quantum dot does not comprise cadmium, wherein an extinction coefficient per gram of the core shell quantum dot is greater than or equal to about 0.3, wherein an ultraviolet-visible absorption spectrum curve of the core shell quantum dot has a positive differential coefficient value at 450 nanometers, wherein the core shell quantum dot has a quantum efficiency of greater than or equal to about 80%, (intrinsic to the claimed structure, see 112 rejection) and wherein the core shell quantum dot is configured to emit green light upon excitation (π146).
Regarding claims 2-4 and 13, these limitations as written are desire results and are considered intrinsic to the structure as  claimed above (see 112 rejection above).
	Regarding claims 5-8,  Kwon fails to explicitly disclose wherein the core shell quantum dot has a mole ratio of sulfur to selenium of less than or equal to about 3.5:1 (claim 5);less than or equal to about 3:1. (claim 6); greater than or equal to about 0.5:1 (claim 7); greater than or equal to about 0.9:1 (claim 8). 
	However Kwon does disclose that the mole ratio between sulfur and selenium may be greater than or equal to one (π14) or in a multilayer shell the ratio of sulfur to selenium  in the radial direction, and in most cases increase in the radial direction until a layer is reached where there is no selenium present(π75);  Kwon further presents a method in which this molar ratio is controlled to be from 0:6 to about 6:0 (S:Se=0:6 to 6:0) in order to provide highly luminescent nanostructures.
	Therefore it would be obvious to one of ordinary skill before the effective filing date to modify the core/shell quantum dot of Kwon wherein the core shell quantum dot has a mole ratio of sulfur to selenium of less than or equal to about 3.5:1 ;less than or equal to about 3:1. ; greater than or equal to about 0.5:1; greater than or equal to about 0.9:1 in order to provide highly luminescent nanostructures as disclosed by Kwon.
Regarding claim 11,  Kwon  discloses wherein an average size of the semiconductor nanocrystal core is greater than or equal to about 1.5 nanometers. (π106)
Regarding claim 15,  Kwon discloses (Figure 3)wherein the shell comprises a first semiconductor nanocrystal shell disposed on the semiconductor nanocrystal core and comprising zinc, selenium, and sulfur, (ZnSeS) and a second semiconductor (ZnS) nanocrystal shell disposed on the first semiconductor nanocrystal shell and comprising zinc and sulfur (π19, InP/ZnSeS/ZnS).
Regarding claim 17, Kwon fails to explicitly disclose  wherein in the first semiconductor nanocrystal shell, a mole ratio of sulfur to a sum of selenium and sulfur is greater than or equal to about 0.1:1 and less than or equal to about 0.7:1.
However Kwon does disclose that the mole ratio between sulfur and selenium may be greater than or equal to one (π14) or in a multilayer shell the ratio of sulfur to selenium  in the radial direction, and in most cases increase in the radial direction until a layer is reached where there is no selenium present(π75);  Kwon further presents a method in which this molar ratio is controlled to be from 0:6 to about 6:0 (S:Se=0:6 to 6:0) in order to provide highly luminescent nanostructures.
Therefore it would be obvious to one of ordinary skill before the effective filing date to modify the core/shell quantum dot of Kwon wherein in the first semiconductor nanocrystal shell, a mole ratio of sulfur to a sum of selenium and sulfur is greater than or equal to about 0.1:1 and less than or equal to about 0.7:1 in order to provide highly luminescent nanostructures
Regarding claim 21, Kwon discloses a quantum dot polymer composite comprising a polymer matrix and the core shell quantum dots of claim 1  (see rejection claim 1) dispersed in the polymer matrix (π35-π36).
Regarding claim 22, Kwon discloses wherein the polymer matrix comprises a polymerization product of a monomer combination comprising a thiol compound having at least one thiol group and an ene compound having a carbon-carbon unsaturated bond, a metal oxide particulate, or a combination thereof (π37, and 112 rejection).
Regarding claim 23,  the limitation of this claimed is said to be satisfied by the structure as claimed in claim 1, see 112 rejection.
Regarding claim 24, Kwon discloses display device (Figure 2) comprising a light emitting element (QD sheet)and optionally a light source (blue led), wherein the light emitting element (QD sheet) comprises the quantum dot polymer composite of claim 21 (see rejection claim 21), and if present, the light source is configured to provide the light emitting element with incident light (π140).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US2018/003856 A1) (Kwon, hereafter) in view of Jang et al. (US2010/0159248 A1).
Kwon discloses the device set forth above (see rejection claim 1). Kwon fails to explicitly disclose wherein the core shell quantum dot has a mole ratio of phosphorus to indium of greater than or equal to about 0.7 and less than or equal to about 1.5:1.
Jang et al. disclose a molar ratio of phosphorous with respect to indium is greater than or equal to about 1 and less than or equal to about 2.1:1
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jun et al.’s quantum dot with the teaching of Jang et al. to have a mole ratio of phosphorus to indium of greater than or equal to about 0.7 and less than or equal to about 1.5:1. Doing so would have the crystal structure of quantum dot more easily formed (Jang et al., par. [0036])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879